NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

               YVONNE LATTIMORE, Petitioner/Appellant,

                                        v.

                   CRYSTAL BOYD, Respondent/Appellee.

                             No. 1 CA-CV 13-0522
                                FILED 1-27-2015


           Appeal from the Superior Court in Maricopa County
           Nos. FC2012-093753, FC2012-093754 (Consolidated)
               The Honorable John R. Hannah, Jr., Judge

                                  AFFIRMED


                                   COUNSEL

Yvonne Lattimore, Salinas, CA
Petitioner/Appellant




                       MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Randall M. Howe joined.
                           LATTIMORE v. BOYD
                            Decision of the Court

P O R T L E Y, Judge:

¶1           Yvonne Lattimore (“Grandmother”) appeals an order
denying her visitation rights with her granddaughters, S. and N.1 For the
following reasons, we affirm the trial court’s order.

                                   FACTS

¶2            Grandmother is the mother of Crystal Boyd (“Mother”), who
is the mother of the two minor children. Five months before filing a petition
for grandparent visitation for each child, Grandmother filed a police report
alleging that Mother had abused the oldest child, S. After an investigation,
the police did not find evidence of child abuse that would justify
forwarding the charges to the county attorney.

¶3            The day after Grandmother filed her grandparent visitation
petitions, she filed another police report, but the police ultimately closed
          2

the investigation because the allegations were the same ones she had
reported in March. Later that month she filed a petition in the juvenile court
seeking a determination that her granddaughter, S., was dependent. See In
the Matter of S., JD510407 (Aug. 31, 2012). The juvenile court, however,
dismissed the petition at the preliminary protective hearing after a child
protective services investigation found no facts supporting the petition.

¶4            Mother responded to the visitation petitions, and the family
court held a hearing. After hearing testimony from Grandmother, Mother,
and Steven Smith, N.’s father, the court denied Grandmother’s petitions,
and this appeal followed.3 We have jurisdiction under Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1) (2013) and 12-2101(B) (2011).4

                               DISCUSSION

¶5           Grandmother raises seventeen issues on appeal. Generally,
her issues fall into one of three categories: discovery and disclosure;
evidentiary rulings; or credibility determinations. We review the court’s
ruling denying grandparent visitation for an abuse of discretion. See

1 To protect the identity of the minors, we will only use their first initial.
2 The court consolidated both petitions.
3 Neither Mother nor Smith filed an answering brief. Although we could

treat their failure to respond as confessions of error, we review the merits
of the appeal. See McDowell Mountain Ranch Cmty. Ass’n v. Simons, 216 Ariz.
266, 269, ¶ 13, 165 P.3d 667, 670 (App. 2007).
4 We cite to the current version of the statute unless otherwise noted.



                                      2
                            LATTIMORE v. BOYD
                             Decision of the Court

McGovern v. McGovern, 201 Ariz. 172, 175, ¶ 6, 33 P.3d 506, 509 (App. 2001).
We also review the court’s individual rulings for an abuse of discretion. See
Marquez v. Ortega, 231 Ariz. 437, ¶ 14, 296 P.3d 100 (App. 2013) (“A trial
court has broad discretion in ruling on disclosure and discovery matters,
and this court will not disturb that ruling absent an abuse of discretion.”);
Larsen v. Decker, 196 Ariz. 239, 241, ¶ 6, 995 P.2d 281, 283 (App. 2000) (“We
review the trial court’s evidentiary rulings for a clear abuse of
discretion[.]”); see also Romer-Pollis v. Ada, 223 Ariz. 300, 302-03, ¶ 12, 222
P.2d 916, 918-19 (App. 2009) (citation omitted) (noting that a court abuses
its discretion when the record fails to provide substantial evidence for the
court’s finding). We will, however, not reweigh the court’s determination
of the evidence or substitute our evaluation of the facts because the court,
as the trier of fact, listened to the testimony, watched the witnesses and
determined the credibility of each witness. Castro v. Ballesteros-Suarez, 222
Ariz. 48, 51-52, ¶ 11, 213 P.3d 197, 200-01 (App. 2009).

¶6             Grandparents seeking visitation rights with their
grandchildren can file a petition pursuant to A.R.S. § 25-409. The
grandparent must demonstrate, for example, that the grandchild was “born
out of wedlock and the child’s legal parents are not married to each other
at the time the petition is filed,” A.R.S. § 25-409(C)(2), and that visitation is
in the child’s best interests. A.R.S. § 25-409(C). In ruling on the petition,
the court must “give special weight to the legal parents’ opinion of what
serves their child’s best interests and consider all relevant factors[,]”
including: the relationship of the child and grandparent, the grandparent’s
motivation for visitation, the parent’s motivation for objecting to visitation,
as well as the time requested and “the potential adverse impact that
visitation will have on the child’s customary activities.” A.R.S. § 25-409(E);
see McGovern, 201 Ariz. at 175, 177-78, ¶¶ 8, 18, 33 P.3d at 509, 511-12 (citing
Troxel v. Granville, 530 U.S. 57, 70-72 (2000)).

I.     Discovery and Disclosure Issues

¶7           Grandmother argues that the family court erred by making
erroneous discovery and disclosure rulings. We disagree.

¶8            Grandmother first argues that the family court erred by
allowing Mother to present and submit evidence that Mother did not
properly disclose before the hearing. Mother introduced one exhibit at the
hearing. Grandmother did not object to the admission of the exhibit, nor
did she raise any issue that her daughter had not completed discovery or
disclosure before the hearing. Because Grandmother did not raise the issue
with the family court or give the court an opportunity to resolve any


                                       3
                           LATTIMORE v. BOYD
                            Decision of the Court

dispute, we will not consider the argument. See Englert v. Carondelet Health
Network, 199 Ariz. 21, 26, ¶ 13, 13 P.3d 763, 768 (App. 2000) (appellate court
does not consider issues raised for the first time on appeal).

¶9            Grandmother also contends that the court erred by allowing
Smith to testify because Mother did not disclose him as a witness.
Grandmother, however, did not object before trial or at trial to Smith
testifying. Again, because Grandmother did not give the trial court the
opportunity to rule on the issue, we will not consider the argument. See
Cullum v. Cullum, 215 Ariz. 352, 355 n.5, ¶ 14, 160 P.3d 231, 234 (App. 2007).

¶10           Grandmother also claims that the court erred by allowing
Smith to testify even though he is not S.’s biological father.5 She omits,
however, he is N.’s father, she served him with her petition to have
visitation with his daughter, the court consolidated both petitions, and the
hearing addressed both children. Moreover, because Smith is a parent of
one of the children, his testimony was relevant in determining whether
grandparent visitation was in his daughter’s best interests. See A.R.S. § 25-
409(E) (the court must give special weight to the legal parent’s opinion of
what serves the child’s best interests). Consequently, considering that
Grandmother did not object to Smith testifying at the hearing, the court
receiving Smith’s testimony at the hearing was not error.

II.    Evidentiary Rulings

¶11           Grandmother also claims that the family court committed
reversible error in various evidentiary rulings. She first asserts that the
court erred by asking Smith if he had been served and was N.’s legal father
before putting him under oath. She, however, did not object to the
questioning. As a result, after receiving Smith’s answers, the court found
that Smith had been properly served and was N.’s father, and administered
the oath before taking his testimony. Because Grandmother did not object
to the questions, we will not consider the argument for the first time on
appeal. See Englert, 199 Ariz. at 26, ¶ 13, 13 P.3d at 768.

¶12           Grandmother also argues that the court erred by considering
her fourteen-year-old felony conviction for insurance fraud and failing to
allow her to explain the conviction. We review the ruling for an abuse of



5The minute entry mistakenly reflects that Smith is S.’s father. S.’s father
had been served by publication, but did not participate in the proceedings.



                                      4
                          LATTIMORE v. BOYD
                           Decision of the Court

discretion. See State v. Dixon, 126 Ariz. 613, 618, 617 P.2d 779, 784 (App.
1980) (citations omitted).

¶13           Grandmother submitted a discharge summary from a state
hospital indicating that she had pending criminal charges for insurance
fraud.6 The court asked her about the charges. Although she claimed the
convictions were not relevant because they were more than ten years old,
she answered the questions. And the court considered her testimony in
determining credibility.

¶14          The Arizona Rules of Evidence provide that a testifying
witness can be impeached with a prior conviction. See Ariz. R. Evid. 608(b),
609(a)(2). A witness’s character for truthfulness, for example, can be
challenged under Rule 608 by using specific instances of conduct related to
truthfulness. Ariz. R. Evid. 608(b). Additionally, a criminal conviction
involving a dishonest act or false statement can be admitted under Rule
609(a)(2). And if a conviction is more than ten years old, it can be admitted
pursuant to Rule 609(b) as follows:

             (b) Limit on Using the Evidence After 10 Years.
             This subsection (b) applies if more than 10 years
             have passed since the witness’s conviction or
             release from confinement for it, whichever is
             later. Evidence of the conviction is admissible
             only if:

             (1) its probative value, supported by specific
             facts    and    circumstances,      substantially
             outweighs its prejudicial effect; and

             (2) the proponent gives an adverse party
             reasonable written notice of the intent to use it
             so that the party has a fair opportunity to
             contest its use.

¶15           Grandmother listed and introduced the exhibit indicating
that she was charged with multiple crimes involving false statements. The
court asked her about the resulting convictions and she answered the
questions. The court specifically found that any prejudice resulting by
using her convictions was substantially outweighed by its probative value
because her convictions demonstrated her use of “false statements and false

6 The evaluation was to determine whether Grandmother was still
incompetent to stand trial.


                                     5
                            LATTIMORE v. BOYD
                             Decision of the Court

evidence to manipulate a third-party decision-maker to reach a desired
outcome.” See Ariz. R. Evid. 608(b)(1). Because Grandmother introduced
the exhibit and the court considered the information pursuant to Rules 403,
608, and 609, the court did not abuse its discretion by considering the felony
conviction as it implicated Grandmother’s credibility.

¶16            Grandmother also maintains that the court erred by allowing
Mother to object when Grandmother introduced exhibits. Grandmother
contends that Mother forfeited her right to object to any exhibits because
she failed to serve a pretrial statement. Although the pretrial minute entry
of February 7, 2013, provides that “[o]bjections and pretrial motions not
filed by June 6, 2013 may be deemed waived,” the court was free to consider
any objection because the court did not say that “any objection(s) will be
waived.” More importantly, although Mother objected to Grandmother’s
exhibits, the court overruled all of her objections and considered the
exhibits. As a result, the court did not abuse its discretion by allowing and
ruling on Mother’s objections.

III.   Credibility Determinations

¶17           Grandmother argues that the family court erred by finding
that her testimony was less credible than Mother’s and Smith’s testimony.
The family court is in the best position to judge the credibility of witnesses.
Mary Lou C. v. Arizona Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83 P.3d 43, 47
(App. 2004). We only review the court’s decision for an abuse of discretion,
Hurd v. Hurd, 223 Ariz. 48, 51, ¶ 11, 219 P.3d 258, 261 (App. 2009), and we
do not reweigh conflicting evidence on appeal. Id. at 52, ¶ 16, 219 P.3d at
262. We will affirm the ruling so long as substantial evidence supports it,
even if the evidence conflicts. Id.

¶18            To determine whether a grandparent should have visitation
with a grandchild, the court has to consider all relevant statutory factors
and whether the visits would be in the child’s best interests. A.R.S.
§ 25-409(E). In ruling on the petition, the court had to consider
Grandmother’s and Mother’s motivations, and credibility was an important
factor in the court’s ruling.

¶19            Based on the testimony, Grandmother and Mother clearly
have a difficult relationship. This litigation ostensibly started when
Grandmother alleged that Mother was abusing the children, even though
subsequent police and Child Protective Services investigations indicated
that the allegations were unfounded and uncorroborated. The family court
was free to consider the evidence of Grandmother’s motivations, along with



                                       6
                           LATTIMORE v. BOYD
                            Decision of the Court

all of the other evidence presented to determine credibility. We will not
reweigh the evidence or the court’s credibility determinations.
Consequently, given Mother’s and Smith’s testimony, Grandmother’s
history and her attempts to demonstrate that her daughter was an unfit
parent, we find no abuse of discretion.

¶20            Grandmother also claims that the court erred by considering
her willingness to comply with court orders if the children were allowed to
visit in California. In reaching its finding, the court had to consider all the
evidence and assess whether Grandmother would return the children on
time or as required by court order. Although Grandmother disagrees with
the court’s assessment, the fact that she filed a dependency petition
repeating earlier allegations that the police and Child Protective Services
had investigated and found to be lacking, suggests that she was willing to
make unsubstantiated claims to get access to her grandchildren despite
Mother’s opposition. Consequently, the court did not abuse its discretion
because evidence supports its finding.

¶21             Finally, Grandmother asserts that the family court erred by
stating that S.’s legal parents objected to the visitation. S.’s father did not
participate in the hearing. The court’s minute entry misstates the facts and
should have provided, “[t]he children’s mother and [N.’s] Father are
emphatically opposed to the petitions.” Although the minute entry came
after the court’s oral pronouncement, the transcript clearly shows that the
court properly stated that “[b]oth legal parents of [N.’] and [S.’s] mother are
emphatically opposed to the petition . . . .” Because the oral pronouncement
of the court adjudicating the matter controls over any subsequent minute
entries, see, e.g., Allen v. Allen, 129 Ariz. 112, 114-15, 628 P.2d 995, 997-98
(App. 1981), the court did not err in its ruling even though the written ruling
misstated the facts.

                              CONCLUSION

¶22        For the foregoing reasons, we affirm the order denying
Grandmother’s petitions to have visitation with her granddaughters.




                                   :ama

                                      7